Citation Nr: 1430524	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to Agent Orange exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a parathyroid condition, to include as due to Agent Orange exposure or as secondary to service-connected PTSD.

3.  Entitlement to service connection for fibromyalgia, to include as due to Agent Orange exposure or as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for a parathyroid condition and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a diagnosed heart condition.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a September 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in October 2010 and October 2013 to assess the nature and etiology of any diagnosed heart condition.  The VA examinations were adequate, as the examiners conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran has variously claimed that he developed a heart condition as due to exposure to Agent Orange and as secondary to his service-connected PTSD.  He served in Vietnam, and exposure to Agent Orange is conceded.  However, for the reasons set forth below, the Board finds no basis to grant the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran's service treatment records are silent for complaints, treatment or diagnosis of any heart condition.  The Veteran's post-service medical records do not show that he receives any ongoing treatment for a heart condition.  

The Veteran underwent a VA examination in September 2011 to determine the etiology of any diagnosed heart condition.  The examiner noted that the Veteran did not have ischemic heart disease and did not take continuous medication for any diagnosed heart condition.  The Veteran did not have a history of percutaneous coronary intervention (PCI), myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or congestive heart failure.  The Veteran underwent a stress test.  However, the test was incomplete and the examiner found that it was not possible to make a diagnosis of myocardial ischemia at the time.

The Veteran underwent a VA examination in September 2011 which found the size of his heart to be normal.  The heart exam revealed normal first and second heart sounds, and there was no evidence of a third or fourth heart sound.  There was a normal rate and regular rhythm with no evidence of murmurs or gallops.  There were no heaves or thrills.  The examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.

In October 2013, the Veteran underwent another VA examination.    The Veteran reported that he had high levels of calcium in the blood stream, and that his hypercalcemia caused calcification and stenosis of his aortic valve.  The examiner noted there were no records in the Veteran's claims file confirming any diagnosis, and the Veteran's EKG was within normal limits.  The examiner concluded that there was no clinical evidence to suggest a diagnosis and no records available in the Veteran's claims file which confirm a diagnosis.  The Veteran did not have a history of myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, or congestive heart failure.  

The Veteran reported that he might have had a diagnosis of PCI, but he did not recall the date.  The examiner noted that there were no records verifying the Veteran's report in his claims file.  The Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any physical activity.  An EKG report showed no evidence of cardiac hypertrophy or dilatation.  The examiner concluded that there was no clinical evidence to suggest a diagnosis of a heart condition and there were no records available in the Veteran's claims file in which to confirm a diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a heart condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his heart.  

As there is no current diagnosis of a heart condition, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart condition is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims seeking service connection for a parathyroid condition and fibromyalgia.

The Veteran originally maintained that his parathyroid condition and fibromyalgia were due to Agent Orange exposure in Vietnam.  Then in his January 2009 substantive appeal, the Veteran stated that he wanted to "clarify" that both conditions were actually due to his service-connected PTSD.  In October 2013, the Veteran was afforded a VA examination to determine the etiology of both conditions.  The examiner concluded that the Veteran's fibromyalgia was not due to his PTSD or his time of active military service.  In support of his opinion, the examiner stated that symptoms of fibromyalgia started in the 1980s, and his claims file did not document any complaints or diagnosis of fibromyalgia.  However, the examiner did not expressly state an opinion in regard to the aggravation element of the Veteran's secondary service connection claim.  38 C.F.R. § 3.310(b).  

The examiner also stated that the Veteran's parathyroid condition was not due to his time of active military service.  In support of this conclusion, the examiner noted that the Veteran left service in the 1960s, and the Veteran was diagnosed with a parathyroid condition in 1983.  The Veteran's claims file also did not document any complaints or diagnosis of a parathyroid condition.  However, the examiner did not state any opinion as to whether the Veteran's parathyroid condition was either caused or aggravated by his service-connected PTSD.  

A remand for addendum opinions concerning both the Veteran's fibromyalgia and parathyroid condition is necessary to ensure there is a complete record upon which to decide the claims on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since April 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since April 2014.  If no records are available, this fact should be noted in the Veteran's claims file.

2.  Then return the Veteran's claims file to the physician who examined him in October 2013 or another qualified VA physician for a more detailed and responsive opinion regarding the relationship between the Veteran's parathyroid condition and fibromyalgia, and his service-connected PTSD.  The claims folder is to be furnished to the examiner for review in its entirety.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's parathyroid condition was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's parathyroid condition was caused by his service-connected PTSD? 

(c)  Is it at least as likely as not (50 percent or greater degree of probability)  that the Veteran's parathyroid condition was aggravated by his service-connected PTSD?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's fibromyalgia was incurred in or aggravated by service?

(e)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's fibromyalgia was caused by his service-connected PTSD? 

(f)  Is it at least as likely as not (50 percent or greater degree of probability)  that the Veteran's fibromyalgia was aggravated by his service-connected PTSD?

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability (i.e., a baseline) present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above actions and development have been completed, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


